Citation Nr: 1725740	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-31 291A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for a left knee condition, including as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a right knee condition, including as secondary to service-connected disabilities.  

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.

5.  Entitlement to service connection for neuropathy of the left upper extremity.

6.  Entitlement to service connection for neuropathy of the right upper extremity.

7.  Entitlement to service connection for neuropathy of the left lower extremity.

8.  Entitlement to service connection for neuropathy of the right lower extremity.

9.  Entitlement to special monthly compensation based on aid and attendance.

10.  Entitlement to service connection for a nervous disorder, also claimed as anxiety and depression.

11.  Entitlement to service connection for a back condition.  

12.  Entitlement to service connection for Parkinson's disease.

13.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from November 1983 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010, April 2011, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board previously remanded this matter for additional development in December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).
The issues of entitlement to TDIU, service connection for hypertension, service connection for neuropathy of the upper and lower extremities, entitlement to special monthly compensation, entitlement to service connection for Parkinson's disease, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current back disability, diagnosed as degenerative changes of the lumbar spine, was incurred in service.  


CONCLUSION OF LAW

The requirements for service connection for degenerative changes of the lumbar spine have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis of Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

The Veteran asserts that a current back disability is related to back pain during service.

Service treatment records reflect complaints of back pain.  A March 1988 entry in the service treatment records noted a complaint of pain on the right side of the sacrum.  A lumbar spine x-ray was within normal limits. In April 1988, the Veteran reported a complaint of sharp pain in the lumbar spine with radiation.  He reported that the symptoms had been present for several years.  Back strengthening exercises were recommended.

A VA examination dated in September 2005 reflects that the Veteran reported the onset of back pain in 1986.  The examiner noted recorded documentation of back pain since 1988.  The Veteran described the onset of back pain in 1988 while running.  

The examiner noted a history of chronic low back pain since 1988 while performing exercises in service.  The examiner noted a history of a car accident in 2000 with multiple traumas.  The examiner diagnosed degenerative changes of the lumbar spine secondary to the aging process and therefore, not likely related to his service-connected foot disabilities.

A February 2010 treatment record from a private physician noted that lifting heavy weight in service contributed to the Veteran's back problems.  The examiner opined that it is more likely than not that his back disability is related to his service duties.  

In May 2016, a VA examiner opined that a current back condition began after service in 2005.  The examiner stated that there was no diagnosis of a back disability in service or within a year of separation.  The examiner opined that a current back disability is not related to the Veteran's service-connected ankle disabilities.

The evidence reflects a back injury in service, continuous symptoms since service, and a current diagnosis of degenerative changes of the lumbar spine.  There is a competent medical opinion in support of the claim and the Board finds the Veteran credible as to his complaints of pain.  A VA examiner found no nexus to service but did not consider the complaints noted in service.  
The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran has a back disability related to service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and a grant of service connection for degenerative changes of the lumbar spine is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

Service connection for degenerative changes of the lumbar spine is granted.  


REMAND

Service Connection for Right and Left Knee Disabilities

The Veteran asserts that right and left knee disabilities are related to his service-connected ankle disabilities.  A February 2010 private medical record indicated that the Veteran presented with continuous bilateral knee pain, instability, and recurrent "locking."  A physician noted that he had injuries of the ankles in service.  The physician opined that he developed weight -bearing difficulty due to his ankle disabilities affecting both knees. 

A VA examination of the joints in February 2010 noted knee pain but did not include an opinion regarding the etiology of current bilateral knee disabilities.  A VA examination is warranted to ascertain the nature and etiology of any current right and left knee disabilities.  

Service Connection for Hypertension

The Board previously remanded the claim for service connection for hypertension to obtain a VA examination.  The Veteran had a VA examination in May 2016.  The examination report noted a diagnosis of hypertension, with onset in 1989.  The Veteran reported that he had elevated blood pressure in during active service in 1983.  The examiner opined that hypertension is less likely than not related to service.  The examiner reasoned that the claims folder is without evidence of treatment for hypertension.  

It appears that the examiner was indicating that the Veteran does not currently have hypertension.  VA treatment records reflect current diagnoses of hypertension.  The Board finds that a new examination should be provided to the Veteran.

Service Connection for a Nervous Disorder 

The claim was remanded in December 2015 to obtain a VA examination. The remand instructed the examiner to address whether a current psychiatric disorder is at least as likely as not related to service.  The examiner was asked to comment on a July 2014 statement from the Veteran's sister, which indicated that the Veteran's psychiatric symptoms began in service.  The examiner was also asked to provide an opinion an opinion as to whether a current psychiatric disability is at least as likely as not caused or aggravated by service-connected disabilities. 

A VA examination in May 2016 shows diagnoses of depression and anxiety.   The examiner opined that the service treatment records are silent for treatment of a mental disorder.  The examiner did not address the 2014 letter from the Veteran's sister and did not address the issue of secondary service connection.  

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In order to ensure compliance with the remand directives, it is necessary to remand the claim for a new examination.  

Service Connection for Parkinson's disease

The Veteran asserts that Parkinson's disease was incurred in service.  The Veteran's medical records reflect that he has a current diagnosis of Parkinson's disease. VA treatment records show treatment for Parkinson's disease since 2006.  A December 2006 record noted a diagnosis of Parkinson's disease with visible upper extremity tremors.  There is no opinion of record as to whether Parkinson's disease had its onset in service or is otherwise related to service.   The claim is being remanded for an examination.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for Sleep Apnea

The Veteran asserts that sleep apnea is related to service or a service-connected disability.  VA treatment records show a current diagnosis of sleep apnea.  In statements in support of his claim, the Veteran asserts that he had sleep apnea symptoms in service.  See February 2015 statement.  The Veteran has not been afforded a VA examination.  On remand, a VA examination should be obtained.  

Intertwined Claims

The claims for service connection for neuropathy of the upper and lower extremities is intertwined with the claim for service connection for Parkinson's disease, as VA treatment records show that his tremors are related to Parkinson's disease.  
The Veteran's claims for entitlement to a TDIU and entitlement to SMC based on aid and attendance are inextricably intertwined with his claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, action on the claims is deferred pending additional development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his left and right knee disabilities.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

* The examiner's attention is directed to the February 2010 statement from Dr. N.V., which linked his knee disabilities to his service-connected ankle disabilities.

The examiner is asked to respond to the following questions:

(a) The examiner should state whether a right or left knee disability had its onset in service or is otherwise related to service.

(b) The examiner should state whether a current right or left knee disability is proximately due to the Veteran's service-connected disabilities.

(c) The examiner should state whether a current right or left knee disability is aggravated (worsened) by service-connected disabilities.  

A complete rationale should be provided for any opinion expressed and conclusion reached.

2.  Provide the Veteran with a VA examination to determine the nature and etiology of hypertension. The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is asked to provide an opinion addressing the following questions:

(a) Whether hypertension had its onset during service, within one year of separation from service.

(b) Whether hypertension is otherwise related to service.
A complete rationale should be provided for any opinion expressed and conclusion reached.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of a nervous disorder. The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is asked to provide an opinion addressing the following questions:

(a) Identify all current psychiatric diagnoses;

(b) The examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disability had its clinical onset during active service or is otherwise related to service.  

The examiner should specifically comment on the July 2014 statement from the Veteran's sister indicating that the Veteran's psychiatric symptoms had their onset during service.  

(c) The examiner should provide an opinion as to whether a current psychiatric disability is proximately caused by his service-connected disabilities.

(d) The examiner should provide an opinion as to whether a current psychiatric disability is aggravated (worsened) by the Veteran's service-connected disabilities.   

A complete rationale should be provided for any opinion expressed and conclusion reached.

4.  Provide the Veteran with a VA examination to determine the nature and etiology of Parkinson's disease.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is asked to provide an opinion as to whether Parkinson's disease had its onset in service or is otherwise related to service.  

A complete rationale should be provided for any opinion expressed and conclusion reached.

5.  Provide the Veteran with a VA examination to determine the nature and etiology of sleep apnea.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

The examiner is asked to provide an opinion addressing the following questions:

(a) The examiner should provide an opinion as to whether it is at least as likely as not that sleep apnea had its clinical onset during active service or is otherwise related to service.  

(b) The examiner should provide an opinion as to whether sleep apnea is proximately caused by the Veteran's service-connected disabilities.  

(c) The examiner should provide an opinion as to whether sleep apnea is aggravated (worsened) by the Veteran's service-connected disabilities.   

6.  Thereafter, readjudicate claims on appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


